Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 7/29/2021.
Claims 1-6, 8-14 & 16-22 have been examined and are pending with this action.   

Response to Arguments
Applicant’s arguments filed in the amendment filed 7/29/2021, have been fully considered but are not persuasive. The reasons set forth below.
Applicant:
Applicant cites that dividing a sync task associated with the sync request into a plurality shards, and distributing the plurality of shards to a plurality of stateless sync nodes,  as in amended claim 1 is not cited in provided arts.
Examiner:
Examiner cites that dividing a sync task associated with the sync request into a plurality shards, and distributing the plurality of shards to a plurality of stateless sync nodes, respectively (Schmidt: [0239-0241: “determining the approximate play rate of the file by dividing its total size in bytes by its total play duration & a video player may be developed in Flash that is passed play time information and URL or filename for the video file, which then handles all synchronization inside the Flash virtual machine using the ActionScript language.”).
As cited in above citation Schmidt discloses the determination dividing the first number by the second to get an approximate bandwidth allocation per file, and determining the approximate play rate of the file by dividing its total size in bytes by its total play duration.
Applicant:
Applicant cites that transmitting a synchronization state of the data between the client device and the remote file store from a state  of the a remote platform to a stateless sync node that is stateless with respect to the data synchronization between the client device and the file store as in amended claim 1 is not cite din provided arts.
Examiner:
Examiner cites that Holbrook discloses transmitting a synchronization state of the data between the client device and the remote file store from a state  of the a remote platform to a stateless sync node that is stateless with respect to the data synchronization between the client device and the file store (Holbrook: [0104]: “Messaging nodes 14 serve as two-way message distribution nodes, where each node serves a plurality of users. To use messaging system 10, a user must bring a portable messaging unit 40 to a messaging node 20 member of messaging nodes 14, and use the services of messaging node 20 to receive and/or transmit messages.”) & Holbrook: [0003]: “In another configuration, such as a Palm Pilot/desktop computer synchronization of e-mail folders, participation in a messaging system requires that data pass through a single messaging node configured as the desktop mirror for an individual Palm Pilot..”).
Holbrook discloses a conventional messaging system and computer synchronization of e-mail folders, participation in a messaging system requires that data pass through a single messaging.   The synchronization of e-mail folders, participation in a messaging system confirms the transmission of the data between client device and the remote file store as in [0104] it discloses that the user may then remove portable messaging unit 40 from messaging node 20, and use portable message device 40 remotely for reading newly received messages, and for writing messages which will be buffered in portable messaging unit 40 until the next visit to a member of messaging nodes 14. 

Other arguments were made based on this argument and hence are non-persuasive.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Copending Application # 14/992,179
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/992,179. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art at the time of filing could interpret storing the folio as downloading the folio.  Examiner has highlighted the other similarities between the instant Application and copending Application # 14/992,179 in the table below.

Copending Application # 14/992,179
Instant Application
1.  A method comprising:
synchronizing a set of files and/or folders between a client device and a remote file server, via a sync node, and storing a  within a runtime state store managed independent of the sync node by a host service:
receiving, by the host service from the client device, a sync request for synchronizing the set of files and/or folders between the client device and the remote file store;
selecting, by the service, one or more stateless sync nodes from among a plurality of stateless sync nodes of the host service, for resuming synchronizing the set of files and/or folders between the client device and the remote file server, wherein the one or more stateless sync nodes do not maintain a synchronization state between the client device and the remote file store for the set of files and/or folders;
transmitting, by the host service, the synchronization state of the set of files and/or folders of the synchronizing performed by the sync node from the runtime state store to the one or more stateless sync nodes;
continuing synchronizing, by the one or more stateless sync nodes, the set of files and/or folders based on the synchronization state provided by the host service from the runtime state store, where the continuing of the synchronizing results in one or more changes to the client device and/or the remote file store; and
committing, by the service, the one or more changes.



Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application # 14/922179. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art at the time of filing would know that displaying a data object on a display may be accomplished by displaying 

Copending Application #  14/992,179
Instant Application
14.  A computing device comprising: memory that is coupled to at least one hardware computing device and that includes computer executable instructions that, based on execution by the at least one hardware computing device, configure a service to perform actions comprising:
synchronizing a set of files and/or folders between a client device and a remote file server, via a sync node, and storing a synchronization state of the synchronizing by the sync node within a runtime state store managed independent of the sync node by a host service:
receiving, by the host service from the client device, a sync request for synchronizing the set of files and/or folders between the client device and the remote file store;
selecting, by the host service, one or more stateless sync nodes from among a plurality of stateless sync nodes of the host service, for synchronizing the set of files and/or folders between the client device and the remote file server, wherein the one or more stateless sync nodes do not maintain a synchronization state between the client device and the remote file store for the set of files and/or folders;
transmitting, by the host service, the synchronization state of the set of files and/or folders of the synchronizing performed by the sync node from the runtime state store to the one or more stateless sync nodes;
continuing synchronizing, by the one or more stateless sync nodes, the set of files and/or folders based on the synchronization state provided by the host service from the 






Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 14/992,179. Examiner has highlighted the other similarities between the instant Application and copending Application # 14/997,158 in the table below.

Copending Application #  14/992,179
Instant Application
20.  A non-transitory computer-readable medium storing program instructions which when executed by a processor cause a computer to perform a method comprising:
synchronizing a set of files and/or folders between a client device and a remote file server, via a sync node, and storing a synchronization state of the synchronizing by the sync node within a runtime state store managed independent of the sync node by a host service:
receiving, by the host service from the client device, a sync request for synchronizing the set of files and/or folders between the client device and the remote file store;
selecting, by the host service, one or more stateless sync nodes from among a plurality of stateless sync nodes of the host service, for synchronizing the set of files and/or folders between the client device and the remote file server, wherein the one or more stateless sync nodes do not maintain a synchronization state between the client 
transmitting, by the host service, the synchronization state  of the set of files and/or folders of the synchronizing performed by the sync node from the runtime state store to the one or more stateless sync nodes;
continuing synchronizing, by the one or more stateless sync nodes, the set of files and/or folders based on the synchronization state provided by the host service from the runtime state store, where the continuing of the synchronizing results in one or more changes to the client device and/or the remote file store; and
committing, by the service, the one or more changes.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US Pub # -2009/0249222) in view of  Holbrook et al. (US Pub #  2003/0076843) and in further view of Kalyanvarathan et al. (US Pub #  2004/0243709).

As per claim 1, Schmidt discloses a method (Schmidt: [0003]: “synchronizing presentation of the stream of media content may comprise synchronizing playback clocks at each of the two or more computers.  The two computer are interpreted as device and remote file store.”)  comprising: 
receiving, from a client device, (Schmidt: [0047]: “a source for media data may receive multiple requests for content--e.g., multiple requests for one unit of content and/or multiple requests for multiple units of content-”)  a sync request for a synchronization between the client device and the  file store  on a remote platform (Schmidt: [0074]: “This correction factor may be computed by Javascript in the served page after the page loads but before calling the synchronization function for the first time, by performing an asynchronous HTTP request to the web server using, ideally, the XMLHttpRequest mechanism.”)  ; 
dividing the sync request into two or more sync tasks, and assigning the two or more sync tasks to two or more stateless sync nodes, respectively (Schmidt: [0239-0241 & 0348: “determining the approximate play rate of the file by dividing its total size in bytes by its total play duration & a video player may be developed in Flash that is passed play time information and URL or filename for the video file, which then handles all synchronization inside the Flash virtual machine using the ActionScript language & The transfer function first identifies the file parts that will be needed in the future but are not present in the cache. It assigns a priority to each part. It may use the priorities to construct a set of transfer commands that it passes down to the underlying transfer subsystem.”).
Schmidt does not explicitly teaches the selection of nodes from multiple nodes, transferring of files in batches and transmission of information to the node.
However Holbrook discloses transmitting a synchronization state of the data between the client device and the remote file store from a state store to the two or more stateless sync nodes  (Holbrook: [0104]: “Messaging nodes 14 serve as two-way message distribution nodes, where each node serves a plurality of users. To use messaging system 10, a user must bring a portable messaging unit 40 to a messaging node 20 member of messaging nodes 14, and use the services of messaging node 20 to receive and/or transmit messages.”) & Holbrook: [0003]: “In another configuration, such as a Palm Pilot/desktop computer synchronization of e-mail folders, participation in a messaging system requires that data pass through a single messaging node configured as the desktop mirror for an individual Palm Pilot..”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Schmidt in view of Holbrook to figure out the transmission of information to the node.  One would be motivated to do so because this technique advantageously enhances the synchronization process (Holbrook [0003[]).
Modified Schmidt does not explicitly teaches the selection of nodes from multiple nodes.
Kalya however discloses synchronizing, via transmission by the two or more stateless sync nodes, the data based on the synchronization state and the two or more sync tasks which results in changes to the data stored by at least one of the client device and the remote file store (Kalya: [0008 & 0025]: “accessing data in other clusters or nodes may incur excess synchronization and Referring collectively now to FIGS. 1-2, in 200 load balancer 150 receives an initial request from a client 160A-C. In 202 load balancer 150 executes a selection scheme on the pool of available nodes 110A-L in distributed system 100. This selection scheme may be a round-robin scheme, a priority-based scheme, a method based on current workload, any other load balancing scheme, or a combination of these methods.”)  & (Kalya: [0028]: “In 210 load balancer 150 determines if the selected node is active, and thus able to service the subsequent request. Load balancer 150 may determine the selected node's status through means of a heartbeat tracking method, wherein the load balancer periodically sends out messages to determine which nodes are active.”).  
Active nodes point out towards the maintaining of synchronization.  

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Schmidt in view of Kalya to figure out the selection of nodes.  One would be motivated to do so because this technique advantageously ease in the load balancing among nodes and avoid the failure of nodes.
Claims 9 & 17are rejected based on the rejection of claims 1 as they claim same limitations but different preamble.

As per claim 2, Schmidt-Kalya-Holbrook   discloses the method of claim 1, wherein the synchronization state comprises a synchronization history of the data between the client and the file store performed by at least one different stateless sync node (Kalya: [0025-0026]: “The session information may include information to track a session history, such as a session identification number, a node identification number and/or a node's network address, for example.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Schmidt in view of Kalya to figure out the selection of nodes.  One would be motivated to do so because this technique advantageously ease in the load balancing among nodes and avoid the failure of nodes.As per claim 3, Schmidt-Kalya-Holbrook   discloses the method of claim 1, further comprising selecting the stateless sync node from among a plurality of stateless sync nodes based on a current sync load among the plurality of stateless sync nodes (Kalya: [0008 & 0025]: “accessing data in other clusters or nodes may incur excess synchronization and Referring collectively now to FIGS. 1-2, in 200 load balancer 150 receives an initial request from a client 160A-C. In 202 load balancer 150 executes a selection scheme on the pool of available nodes 110A-L in distributed system 100. This selection scheme may be a round-robin scheme, a priority-based scheme, a method based on current workload, any other load balancing scheme, or a combination of these methods.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Schmidt in view of Kalya to figure out the selection of nodes.  One would be motivated to do so because this technique advantageously ease in the load balancing among nodes and avoid the failure of nodes.

As per claim 4, Schmidt-Kalya-Holbrook  discloses the method of claim 1, further comprising selecting the stateless sync node from among a plurality of stateless sync nodes based on an expected duration of a sync task identified by the sync request.  (Schmidt: [0070]: “The playback synchronization function may look at the current time and then examine the play schedule to determine what song should be playing at the moment, the time offset in that song that should be playing, and the URL at which that song file can be retrieved as specified in the play schedule. It may do this by finding the entry in the schedule for which the current time is later than the start time of the entry, but earlier than the start time of the entry plus the play duration of the entry, and then subtracting the scheduled start time of the entry from the current time to obtain the play offset.”).


As per claim 5 Schmidt-Kalya-Holbrook  discloses the method of claim 1  further comprising selecting the stateless sync node from among a plurality of stateless sync nodes based on a round-robin approach (Kalya: [0008 & 0025]: “ This selection scheme may be a round-robin scheme, a priority-based scheme, a method based on current workload, any other load balancing scheme, or a combination of these methods.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Schmidt in view of Kalya to figure out the selection of nodes.  One would be 

As per claim 6 Schmidt-Kalya-Holbrook  discloses the method of claim 5, wherein the selecting comprises selecting a different stateless sync node than a most recently selected stateless sync node from among the plurality of stateless sync nodes. (Kalya: [0033]: “ For example, DAC clocks (or other presentation clock) having different clock rates may be synchronized through selectively providing content to the DAC for presentation to the user, such that if the DAC is consuming content faster than it should be presentation may be kept in sync by only providing content to the DAC at the rate it should be consumed.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Schmidt in view of Kalya to figure out the selection of nodes.  One would be motivated to do so because this technique advantageously ease in the load balancing among nodes and avoid the failure of nodes.
As per claim 8, Schmidt-Kalya-Holbrook  discloses the method of claim 1, wherein the synchronizing comprises resuming synchronizing of the data between the client device and the file store based on a point at which a different stateless sync node finished synchronizing the data between the client device and the file store (Schmidt: [0034 & 0155]: “For example, if a larger delay is experienced for any reason (e.g., a portion of the data for the content was not received for some time and that data could not be presented to the user) then the seek table may be used to find a place in the content at which to resume synchronized presentation & playback may resume at the correct, synchronized point in time, by decoding and discarding a few samples of the discontinuity is short, or by skipping over the unavailable part using seek_data in the case of longer discontinuities”).

As per claim 21, Schmidt-Kalya-Holbrook  discloses the method of claim 1, wherein the dividing comprises the sync request into the two or more sync tasks based on one or more of a size of the data Schmidt: [0239-0241: “determining the approximate play rate of the file by dividing its total size in bytes by its total play duration & a video player may be developed in Flash that is passed play time information and URL or filename for the video file, which then handles all synchronization inside the Flash virtual machine using the ActionScript language.”) and a speed required for the sync request (Schmidt: [0209]: “Nodes may be made to detect whether they would be suitable relays by checking for a number of local criteria. For example, a node may consider itself a suitable relay if it has observed sustained uplink speeds above 500 kilobits per second”).
Claim 10-14 and 16-21 are rejected based on claim 2- 8 rejections as they claims same limitations claimed in these claims.
                                                                                                                                                             
Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All  claims including 20, 21 and 22 needs to be dissolved in all independent claim for allowance.  
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122(571)270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449            
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449